Exhibit 10.37

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




The Employment Agreement (the “Employment Agreement”) dated January 8, 2007
between Apex Systems, Inc. (the “Company”) and Rand Blazer “Employee”) is hereby
amended in the following respects:
1.    Section 2 of the Employment Agreement shall be replaced with the following
provision:
The term of this Agreement and of the Employee’s employment with the Company
shall be effective for the period beginning on the earlier of (i) June 1, 2007
and (ii) such other date as the Employee and the Company may agree (the
“Effective Date”) and ending on December 31, 2012, unless sooner terminated in
the manner herein provided. This Agreement shall automatically renew for one
additional year unless either party provides the other with written notice of
non-renewal after March 31, 2012 and before June 30, 2012, unless sooner
terminated as provided herein.
2.    Section 4.1 of the Employment Agreement shall be replaced with the
following provision:
The Company shall pay to the Employee an annual salary at a rate not less than
$550,000 per year and such bonus as determined by the Board of Directors of the
Company in its sole discretion, not to exceed $100,000 per year. The Company,
during the term of the Employee’s employment, shall pay to the Employee his
salary in equal weekly installments. The Board of Directors shall meet at least
once each calendar year with the Employee to evaluate his performance and
determine his bonus, if any.
IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to the Employment Agreement on this 3rd day of August, 2009 to be effective on
January 1, 2009.




/s/ Rand Blazer             
Rand Blazer






APEX SYSTEMS, INC.




By: /s/ Carl Omohundro
Name: Carl Omohundro
Title: General Counsel

